Citation Nr: 0731944	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  01-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine. 

2.  Entitlement to service connection for arthritis of the 
right hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1961 to 
July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned at the RO in November 2002.  The transcript is 
included in the record.  The case was remanded by the Board 
in July 2003.  


FINDINGS OF FACT

Arthritis of the lumbar spine and right hip did not manifest 
until approximately 19 years post- service discharge and has 
not been shown to be related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).

2.  Arthritis of the right hip was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated September 2001 and August 2003, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Service Connection

The veteran is claiming service connection for arthritis of 
the lumbar spine and right hip.  When seeking VA disability 
compensation, a veteran generally seeks to establish that a 
current disability results from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
degenerative arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

VA medical records demonstrate that the veteran currently has 
arthritis of the lumbar spine and right hip.  He has a 
history of treatment for the disabilities.

Upon review of the evidence, the Board finds service 
connection for arthritis of the lumbar spine and right hip is 
unwarranted.  Although the veteran currently has arthritis of 
the lumbar spine and right hip, service medical records are 
negative for diagnosis or treatment for arthritis.  Discharge 
examination report dated in February 1981 indicated that 
clinical evaluation of the spine was normal.  Further, there 
was no reference to arthritis of the lumbar spine or right 
hip, or any other abnormalities pertaining to either the 
lumbar spine or right hip.  

There is no evidence that the veteran had arthritis of the 
lumbar spine or right hip within one year of service 
discharge.  Thus, the veteran is not entitlement to service 
connection on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  

The first diagnosis of arthritis involving the lumbar spine 
and right hip in the record is dated in 2000, approximately 
19 years following separation from active military service.  
VA treatment records from 1999 show major degenerative 
arthritis lipping at every level (February 2000 x-ray 
report).  Mild degenerative changes of the right hip were 
shown on x-ray report dated in September 2001.  Diagnosis and 
treatment over 22 years post-service does not demonstrate 
that the veteran's arthritis of the lumbar spine and right 
hip are related to service. 

The competent medical evidence also does not support a 
relationship between the veteran's current arthritis of the 
lumbar spine and right hip and active military service.  VA 
examination report dated in May 2003 indicated that the 
physician reviewed the claims file.  The physician reported 
that the veteran indicated that he was in a car accident in 
1970, hit on the right side.  He indicated that he 
experienced right hip pain and some lower back pain after the 
accident for a few weeks after the incident.  The physician 
noted that the claims file showed no complaints of lumbar 
spine or right hip problems thereafter until sometime in 
1999.  Based on the records, the physician opined that there 
is no way to correlate his current arthritis of the lumbar 
spine and right hip to his in-service accident in 1970.  The 
physician did not otherwise find a relationship between the 
veteran's lumbar spine and right hip and service, opining 
that it was less likely that the veteran's arthritis is 
related to his period of service.  

The Board finds the May 2003 VA opinion to be probative 
evidence as it was based on examination of the veteran, a 
review of the claims file, and is supported by the record.  
Again, service medical records are negative arthritis of the 
lumbar spine and right hip in service, or any abnormal 
findings involving the lumbar spine or right hip at the time 
of discharge.  

Statements from the veteran's VA treating physicians dated in 
September 2000 and October 2000 relate the veteran's joint 
pains to the 1970 accident in service.  This evidence is less 
probative as no rationale was provided in support of the 
opinions.  Further, the opinions were vague as neither 
specified that the "joint pains"  specifically involved the 
lumbar spine and right hip.  As there was no showing of a 
chronic or recurrent lumbar spine and right hip problems in 
service, it appears that the opinions were based on 
speculation, and otherwise not supported by the record.  

The September 2001 VA examination report indicated that the 
lumbar degenerative changes were difficult to be directly 
related to his time in service; however, "it is possible 
that this could be post-traumatic degenerative changes."  
This opinion is also of little probative value as it is 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).

The Board acknowledges the veteran's testimony that he 
believes his lumbar spine and right hip problems are related 
to service, specifically the motor vehicle accident in 1970 
(T. 3-4), and when performing physical training (PT) in 1975 
(T. 5-6).  The veteran testified that he received treatment 
for his back in 1975 following PT and again in 1977 after 
strenuous infantry work.  While the veteran is competent to 
testify as to symptoms, as a layman, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is also 
no corroborating evidence that the veteran received treatment 
for his back or right hip in 1975 or 1977, or any post-
service treatment until 1999, approximately 19 years after 
separation from active service.  The veteran testified that 
he received treatment and pain pills at Fort Jackson after 
service (T. 18-19).  The Board remanded this case in order to 
obtain these records.  Response from Fort Jackson Military 
Hospital was negative for records.  

In short, the preponderance of the evidence is against the 
claims.  As the preponderance of the evidence is against the 
claims, the benefit-of- the-doubt doctrine does not apply, 
and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

    
ORDER

Service connection for arthritis of the lumbar spine is 
denied. 

Service connection for arthritis of the right hip is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


